 
ADVANCED COMMUNICATIONS TECHNOLOGIES, INC.
AMENDED AND RESTATED 2005 STOCK PLAN
 
The purpose of the Advanced Communications Technologies, Inc. Amended and
Restated 2005 Stock Plan (the “Plan”) is to provide (i) designated employees of
Advanced Communications Technologies, Inc. (the “Company”) and its subsidiaries,
(ii) certain consultants and advisors who perform services for the Company or
its subsidiaries and (iii) non-employee members of the Board of Directors of the
Company (the “Board”) with the opportunity to receive grants of incentive stock
options and nonqualified stock options (collectively, “Options”) and restricted
stock (together with the Options, referred to as “Grants”). The Company believes
that the Plan will encourage the participants to contribute materially to the
growth of the Company, thereby benefiting the Company’s stockholders, and will
align the economic interests of the participants with those of the stockholders.
 
1.
Administration

 
(a) Board or Committee. The Plan shall be administered and interpreted by a
committee of the Board, which may consist of two or more persons who are
“outside directors” as defined under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), and related Treasury regulations and
“non-employee directors” as defined under Rule 16b-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). However, the Board may
ratify or approve any grants as it deems appropriate. If a committee or an
individual administers the Plan, references in the Plan to the “Board” shall be
deemed to refer to the committee.
 
(b) Board Authority. The Board shall have the sole authority to (i) determine
the individuals to whom Grants shall be made under the Plan, (ii) determine the
type, size and terms of the Grants to be made to each such individual, (iii)
determine the time when the Grants will be made and the duration of any
applicable exercise period, including the criteria for exercisability and the
acceleration of exercisability, (iv) amend the terms of any previously issued
Grant and (v) deal with any other matters arising under the Plan.
 
(c) Delegation. The Board may delegate certain of its duties to one or more of
its members or to one or more agents as it may deem advisable. The Board may
employ attorneys, agents, consultants, accountants or other persons, and shall
be entitled to rely upon the advice, opinions or valuations of such persons.
 
(d) Board Determinations. The Board shall have full power and authority to
administer and interpret the Plan, to make factual determinations and to adopt
or amend such rules, regulations, agreements and instruments for implementing
the Plan and for the conduct of its business as it deems necessary or advisable,
in its sole discretion. The Board’s interpretations of the Plan and all
determinations made by the Board pursuant to the powers vested in it hereunder
shall be conclusive and binding on all persons having any interest in the Plan
or in any awards granted hereunder. All powers of the Board shall be executed in
its sole discretion, in the best interest of the Company, not as a fiduciary,
and in keeping with the objectives of the Plan and need not be uniform as to
similarly situated individuals.
 

--------------------------------------------------------------------------------


 
(e) Grants Generally. Awards under the Plan may consist of Options as described
in Section 4, or restricted stock as described in Section 7 (“Restricted
Stock”). All Grants shall be subject to the terms and conditions set forth
herein and to such other terms and conditions consistent with this Plan as the
Board deems appropriate and as are specified in writing by the Board to the
individual in a Grant instrument or an amendment to the Grant instrument (each
an “Option Agreement” or “Grant Instrument”). The Board shall approve the form
and provisions of each Option Agreement or Grant Instrument.
 
2.
Shares Subject to the Plan

 
(a) Shares Authorized. Subject to adjustment as described below, the aggregate
number of shares of common stock of the Company (“Company Stock”) that may be
issued or transferred under the Plan, or upon which awards under the Plan may be
granted is 15,000,000,000 shares, some or all of which may be issued as
incentive stock options when issued to individuals entitled to receive incentive
stock options. The shares may be authorized but unissued shares of Company Stock
or reacquired shares of Company Stock, including shares purchased by the Company
on the open market for purposes of the Plan. If and to the extent Options
granted under the Plan terminate, expire, or are canceled, forfeited, exchanged
or surrendered without having been exercised or if any Restricted Stock is
forfeited, the shares subject to such Grants shall again be available for
purposes of the Plan, unless otherwise provided by the Board.
 
(b) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding by reason of (i) stock dividend, spinoff,
recapitalization, stock split or combination or exchange of shares, (ii) merger,
reorganization or consolidation, (iii) reclassification or change in par value
or (iv) any other extraordinary or unusual event affecting the outstanding
Company Stock as a class without the Company’s receipt of consideration, or if
the value of outstanding shares of Company Stock is substantially reduced as a
result of a spinoff or the Company’s payment of an extraordinary dividend or
distribution, the maximum number of shares of Company Stock available under the
Plan, the maximum number of shares of Company Stock that any individual
participating in the Plan may be granted in any year, the number of shares
covered by outstanding Grants, the kind of shares issued under the Plan, and the
price per share or the applicable market value of such Grants shall be adjusted
by the Board as it deems appropriate to reflect any increase or decrease in the
number of, or change in the kind or value of, issued shares of Company Stock to
preclude, to the extent practicable, the enlargement or dilution of rights and
benefits under such Grants; provided, however, that any fractional shares
resulting from such adjustment shall be eliminated. Any adjustments determined
by the Board shall be final, binding and conclusive.
 
3.
Eligibility for Participation

 
(a) Eligible Persons. All employees of the Company and its subsidiaries
(“Employees”) and members of the Board who are not Employees (“Non-Employee
Directors”) shall be eligible to participate in the Plan. Consultants and
advisors who perform services for the Company or any of its subsidiaries (“Key
Advisors”) shall be eligible to participate in the Plan if the Key Advisors
render bona fide services to the Company or its subsidiaries, the services are
not in connection with the offer and sale of securities in a capital-raising
transaction and the Key Advisors do not directly or indirectly promote or
maintain a market for the Company’s securities.
 
2

--------------------------------------------------------------------------------


 
(b) Selection of Grantees. The Board shall select the Employees, Non-Employee
Directors and Key Advisors to receive Grants and shall determine the number of
shares of Company Stock subject to a particular Grant in such manner as the
Board determines. Employees, Key Advisors and Non-Employee Directors who receive
Grants under this Plan shall hereinafter be referred to as “Grantees.”
 
4.
Granting of Options

 
(a) Number of Shares. The Board shall determine the number of shares of Company
Stock that will be subject to each Option.
 
(b) Type of Option and Price.
 
(i) The Board may grant Options that are intended to qualify as “incentive stock
options” within the meaning of Section 422 of the Code (“Incentive Stock
Options”) or Options that are not intended so to qualify (“Nonqualified Stock
Options”) or any combination of Incentive Stock Options and Nonqualified Stock
Options, all in accordance with the terms and conditions set forth herein.
Incentive Stock Options may be granted only to Employees of the Company or a
parent or subsidiary (within the meaning of Section 424(f) of the Code).
Nonqualified Stock Options may be granted to Employees, Non-Employee Directors
and Key Advisors. Unless otherwise provided in the Option Agreement, any Option
granted under this Plan to an Employee is intended to be an Incentive Stock
Option.
 
(ii) The purchase price (the “Exercise Price”) of Company Stock subject to an
Option shall be determined by the Board. The Exercise Price of Options shall be
equal to the Fair Market Value (as defined below) of a share of Company Stock on
the date the Option is granted; provided, however, that an Incentive Stock
Option may not be granted to an Employee who, at the time of grant, owns stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or any parent or subsidiary of the Company,
unless the Exercise Price per share is not less than 110% of the Fair Market
Value of Company Stock on the date of grant.
 
(iii) If the Company Stock is publicly traded, then the Fair Market Value per
share shall be determined as follows: (x) if the principal trading market for
the Company Stock is a national securities exchange, the closing price thereof
on the relevant date or (if there were no trades on that date) the latest
preceding date upon which a sale was reported, or (y) if the Company Stock is
not principally traded on such exchange or market, the mean between the last
reported “bid” and “asked” prices of Company Stock on the relevant date, as
reported on Nasdaq or, if not so reported, as reported by the NASDAQ OTC
Bulletin Board, the National Daily Quotation Bureau, Inc. or as reported in a
customary financial reporting service, as applicable and as the Board
determines. If the Company Stock is not publicly traded or, if publicly traded,
is not subject to reported transactions or “bid” or “asked” quotations as set
forth above, the Fair Market Value per share shall be as determined by the
Board.
 
3

--------------------------------------------------------------------------------


 
(c) Option Term. The Board shall determine the term of each Option. The term of
any Option shall not exceed ten years from the date of grant, which date of
grant is determined by the Board. However, an Incentive Stock Option that is
granted to an Employee who, at the time of grant, owns stock possessing more
than ten percent of the total combined voting power of all classes of stock of
the Company, or any parent or subsidiary of the Company, may not have a term
that exceeds five years from the date of grant.
 
(d) Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions, consistent with the Plan, as may be determined
by the Board and specified in the Option Agreement. Unless a different vesting
schedule is specified by the Board in an Option Agreement, Options granted under
this Plan shall vest in three equal annual installments beginning with the first
anniversary of grant. The Board may accelerate, and may provide in the Option
Agreement for the acceleration of, the exercisability of any or all outstanding
Options at any time for any reason.
 
(e) Limit on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the stock on the date of the grant
with respect to which Incentive Stock Options are exercisable for the first time
by an Grantee during any calendar year, under the Plan or any other stock option
plan of the Company or a parent or subsidiary, exceeds $100,000, then the
Option, as to the excess, shall be treated as a Nonqualified Stock Option.
 
5.
Termination of Employment, Disability or Death

 
(a) General Rule. Except as provided below, an Option may only be exercised
while the Grantee is employed by, or providing service to, the Company as an
Employee, Key Advisor or member of the Board. In the event that a Grantee ceases
to be employed by, or provide service to, the Company for any reason other than
(i) termination by the Company without Cause (as defined below), (ii) voluntary
termination by the Grantee, (iii) Good Reason (as defined below), but only to
the extent that a Grantee has the right to terminate his or her employment with
the Company for “Good Reason” pursuant to such Grantee’s Employment Agreement,
(iv) Disability (as defined below) or (v) death, any Option held by the Grantee
shall terminate immediately (unless the Board specifies otherwise). In addition,
notwithstanding any other provision of this Plan, if the Board determines that
the Grantee has engaged in conduct that constitutes Cause at any time while the
Grantee is employed by, or providing service to, the Company or after the
Grantee’s termination of employment or service, any Option held by the Grantee
shall immediately terminate and the Grantee shall automatically forfeit all
shares underlying any exercised portion of an Option for which the Company has
not yet delivered the share certificates, upon refund by the Company of the
Exercise Price paid by the Grantee for such shares. Upon any exercise of an
Option, the Company may withhold delivery of share certificates pending
resolution of an inquiry that could lead to a finding resulting in a forfeiture.
 
(b) Termination Without Cause; Voluntary Termination. In the event that an
Grantee ceases to be employed by, or provide service to, the Company as a result
of (i) termination by the Company without Cause (as defined below), (ii)
voluntary termination by the Grantee or (iii) termination by the Grantee for
Good Reason (but only to the extent that a Grantee has the right to terminate
his or her employment with the Company for “Good Reason” pursuant to such
Grantee’s Employment Agreement), any Option which is otherwise exercisable by
the Grantee shall terminate unless exercised within 90 days after the date on
which the Grantee ceases to be employed by, or provide service to, the Company
(or within such other period of time as may be specified by the Board), but in
any event no later than the date of expiration of the Option term. Except as
otherwise provided by the Board, any of the Grantee’s Options that are not
otherwise exercisable as of the date on which the Grantee ceases to be employed
by, or provide service to, the Company shall terminate as of such date.
 
4

--------------------------------------------------------------------------------


 
(c) Termination Because Disabled. In the event the Grantee ceases to be employed
by, or provide service to, the Company because the Grantee is Disabled, any
Option which is otherwise exercisable by the Grantee shall terminate unless
exercised within one year after the date on which the Grantee ceases to be
employed by, or provide service to, the Company (or within such other period of
time as may be specified by the Board), but in any event no later than the date
of expiration of the Option term. Except as otherwise provided by the Board, any
of the Grantee’s Options which are not otherwise exercisable as of the date on
which the Grantee ceases to be employed by, or provide service to, the Company
shall terminate as of such date.
 
(d) Death. If the Grantee dies while employed by, or providing service to, the
Company or within 90 days after the date on which the Grantee ceases to be
employed or provide service on account of a termination specified in Section
5(b) above (or within such other period of time as may be specified by the
Board), any Option that is otherwise exercisable by the Grantee shall terminate
unless exercised within one year after the date on which the Grantee ceases to
be employed by, or provide service to, the Company (or within such other period
of time as may be specified by the Board), but in any event no later than the
date of expiration of the Option term. Except as otherwise provided by the
Board, any of the Grantee’s Options that are not otherwise exercisable as of the
date on which the Grantee ceases to be employed by, or provide service to, the
Company shall terminate as of such date.
 
(e) Board Discretion. The Board shall have the discretion to vary any of the
provisions of the foregoing in an Option Agreement, including, without
limitation, by providing that the Option shall not be affected by the
termination of employment or service of a Grantee.
 
(f) Definitions.
 
(i) The term “Company” shall mean the Company and its parent and subsidiary
corporations or other entities, as determined by the Board.
 
(ii) “Employed by, or provide service to, the Company” shall mean employment or
service as an Employee, Key Advisor or member of the Board (so that an Grantee
shall not be considered to have terminated employment or service until the
Grantee ceases to be an Employee, Key Advisor and member of the Board), unless
the Board determines otherwise.
 
(iii) “Disability” shall mean a Grantee’s becoming disabled under the Company’s
long-term disability plan, or, if the Grantee is not covered under such plan or
no such plan is maintained, and in the case of an Incentive Stock Option,
“Disability” shall mean an Grantee’s becoming disabled within the meaning of
Section 22(e)(3) of the Code.
 
5

--------------------------------------------------------------------------------


 
(iv) “Cause” shall mean, except to the extent specified otherwise by the Board
or set forth in any Employment Agreement between a Grantee and the Company or
one of its Subsidiaries, a finding by the Board that the Grantee has: (i)
breached his or her employment or service contract with the Company; (ii)
engaged in disloyalty to the Company, including, without limitation, fraud,
embezzlement, theft, commission of a felony or proven dishonesty in the course
of his or her employment or service; (iii) disclosed trade secrets or
confidential information of the Company to persons not entitled to receive such
information; (iv) breached any written confidentiality, non-competition or
non-solicitation agreement between the Grantee and the Company; or (v) has
engaged in such other behavior detrimental to the interests of the Company as
the Board determines.
 
(v) To the extent that a Grantee has the right to terminate his or her
employment with the Company for “Good Reason,” pursuant to such Grantee’s
Employment Agreement, ”Good Reason” shall have the meaning ascribed to that term
in the Employment Agreement between the Grantee and the Company or one of its
subsidiaries.
 
6.
Exercise of Options.

 
(a) Notice of Exercise. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company.
 
(b) Payment of Exercise Price. Along with the notice of exercise, the Grantee
shall pay the Exercise Price for an Option as specified by the Board (i) in
cash, (ii) with the approval of the Board, by delivering shares of Company Stock
owned by the Grantee (including Company Stock acquired in connection with the
exercise of an Option, subject to such restrictions as the Board deems
appropriate) valued at Fair Market Value on the date of exercise, (iii) with the
approval of the Board, by surrender of outstanding awards under the Plan or (iv)
by such other method as the Board may approve. Shares of Company Stock used to
exercise an Option shall have been held by the Grantee for the requisite period
of time to avoid adverse accounting consequences to the Company with respect to
the Option.
 
(c) Payment of Tax. The Grantee shall pay the amount of any withholding tax due
at the time of exercise.
 
7.
Restricted Stock

 
The Board may grant Restricted Stock to an Employee, Non-Employee Director or
Key Advisor, upon such terms as the Board deems appropriate. The following
provisions are applicable to Restricted Stock:
 
(a) General Requirements. Shares of Company Stock issued or transferred pursuant
to a Grant of Restricted Stock may be issued or transferred for consideration or
for no consideration, and subject to restrictions or no restrictions, as
determined by the Board. The Board may, but shall not be required to, establish
conditions under which restrictions on Restricted Stock shall lapse over a
period of time or according to such other criteria as the Board deems
appropriate, including, without limitation, restrictions based upon the
achievement of specific performance goals. In addition, the Board may grant
restricted stock for which there is no Restriction Period. The period of time,
if any, during which the Restricted Stock will remain subject to restrictions
will be designated in the Grant Instrument as the “Restriction Period.”
 
6

--------------------------------------------------------------------------------


 
(b) Number of Shares. The Board shall determine the number of shares of Company
Stock to be issued or transferred and the restrictions applicable to such
shares.
 
(c) Requirement of Employment or Service. If the Grantee ceases to be employed
by, or provide service to, the Company (as defined in Section 5(e)) during a
period designated in the Grant Instrument as the Restriction Period, or if other
specified conditions are not met, the Restricted Stock shall terminate as to all
shares covered by the Grant as to which the restrictions have not lapsed, and
those shares of Company Stock must be immediately returned to the Company. The
Board may, however, provide for complete or partial exceptions to this
requirement as it deems appropriate.
 
(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of Restricted Stock except to a Successor
Grantee under Section 11(a). A stock certificate representing the shares of
Restricted Stock shall be registered in the Grantee’s name but shall be held in
the custody of the Company for the Grantee’s account.
 
(e) Right to Vote. Unless the Board determines otherwise, during the Restriction
Period, the Grantee shall have the right to vote shares of Restricted Stock.
 
(f) Lapse of Restrictions. All restrictions imposed on Restricted Stock shall
lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions imposed by the Board. The Board may determine, as
to any or all Restricted Stock, that the restrictions shall lapse without regard
to any Restriction Period.
 
8.
Withholding of Taxes.

 
(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company shall have the right to deduct from any amounts paid
to the Grantee, any federal, state or local taxes required by law to be withheld
with respect to such Grants. The Company may require that the Grantee or other
person receiving or exercising Grants pay to the Company the amount of any
federal, state or local taxes that the Company is required to withhold with
respect to such Grants, or the Company may deduct from other wages paid by the
Company the amount of any withholding taxes due with respect to such Grants.
 
(b) Election to Withhold Shares. If the Board so permits, a Grantee may elect,
in the form and manner prescribed by the Board, to satisfy the Company’s income
tax withholding obligation with respect to Options or Restricted Stock paid in
Company Stock by having shares withheld up to an amount that does not exceed the
Grantee’s minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.
 
7

--------------------------------------------------------------------------------


 
9.
Transferability of Grants

 
(a) Nontransferability of Grants. Except as provided below, only the Grantee may
exercise rights under an Option during the Grantee’s lifetime. A Grantee may not
transfer those rights except (i) by will or by the laws of descent and
distribution or (ii) with respect to Nonqualified Stock Options, if permitted in
any specific case by the Board, pursuant to a domestic relations order or
otherwise as permitted by the Board. When an Grantee dies, the personal
representative or other person entitled to succeed to the rights of the Grantee
(“Successor Grantee”) may exercise such rights. A Successor Grantee must furnish
proof satisfactory to the Company of his or her right to receive the Option
under the Grantee’s will or under the applicable laws of descent and
distribution.
 
(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Board may provide, in an Option Agreement, that an Grantee may transfer
Nonqualified Stock Options to family members, or one or more trusts or other
entities for the benefit of or owned by family members, consistent with the
applicable securities laws, according to such terms as the Board may determine;
provided that the Grantee receives no consideration for the transfer of an
Option and the transferred Option shall continue to be subject to the same terms
and conditions as were applicable to the Option immediately before the transfer.
 
10.
Change of Control of the Company

 
As used herein, a “Change of Control” shall be deemed to have occurred if:
 
(a) Unless the Board approves such acquisition, any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, in a single transaction, of securities of the Company representing
more than 50 percent of the voting power of the then outstanding securities of
the Company; provided that a Change of Control shall not be deemed to occur as a
result of a change of ownership resulting from the death of a stockholder, and a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50 percent of all votes to which all stockholders of
the parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote);
 
(b) Unless the Board approves such acquisition, if in any series of acquisitions
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than 2/3 of the voting power of the then outstanding securities of the Company;
provided that a Change of Control shall not be deemed to occur as a result of a
change of ownership resulting from the death of a stockholder, and a Change of
Control shall not be deemed to occur as a result of a transaction in which the
Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 2/3 of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote); or
 
8

--------------------------------------------------------------------------------


 
(c) The consummation of (i) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50
percent of all votes to which all stockholders of the surviving corporation
would be entitled in the election of directors (without consideration of the
rights of any class of stock to elect directors by a separate class vote), (ii)
a sale or other disposition of all or substantially all of the assets of the
Company or (iii) a liquidation or dissolution of the Company.
 
(d) Notwithstanding the foregoing, a Public Offering of the Company’s stock
shall not be deemed to result in a Change of Control, nor shall any other event
or events, so long as HIG Capital L.L.C. and its affiliates continue to own
after such event or events securities entitled to more than 50 percent of all
votes to which all stockholders of the Company or surviving corporation or its
direct or indirect parent corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote).
 
11.
Consequences of a Change of Control

 
(a) Notice and Acceleration. Upon a Change of Control, unless the Board
determines otherwise, all outstanding Options shall become exercisable in
full and all restrictions on all outstanding Restricted Stock shall lapse. The
Board shall provide notice to Grantees of the Change of Control as soon as
practicable prior to the Change of Control.
 
(b) Assumption of Grants. Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Board determines otherwise, all outstanding Options that are not
exercised shall be assumed by, or replaced with comparable options or rights by,
the surviving corporation (or a parent or subsidiary of the surviving
corporation).
 
(c) Other Alternatives. Notwithstanding the foregoing, subject to subsection (d)
below, in the event of a Change of Control, the Board may take one or both of
the following actions with respect to any or all outstanding Options: (i) the
Board may require that Grantees surrender their outstanding Options in exchange
for a payment by the Company, in cash or Company Stock as determined by the
Board, in an amount equal to the amount by which the then Fair Market Value of
the shares of Company Stock subject to the Grantee’s unexercised Options exceeds
the Exercise Price of the Options; or (ii) the Board may, after giving Grantees
an opportunity to exercise their outstanding Options, terminate any or all
unexercised Options at such time as the Board deems appropriate. Such surrender
or termination or settlement shall take place as of the date of the Change of
Control or such other date as the Board may specify.
 
(d) Limitations. Notwithstanding anything in the Plan to the contrary, in the
event of a Change of Control, the Board shall not have the right to take any
actions described in the Plan (including without limitation actions described in
subsection (c) above) that would make the Change of Control ineligible for
pooling of interests accounting treatment or that would make the Change of
Control ineligible for desired tax treatment if, in the absence of such right or
action, the Change of Control would qualify for such treatments and the Company
intends to use such treatments with respect to the Change of Control.
 
9

--------------------------------------------------------------------------------


 
12.
Requirements for Issuance or Transfer of Shares

 
(a) Stockholder’s Agreement. The Board may require that an Grantee execute a
stockholder’s agreement, with such terms as the Board deems appropriate, with
respect to any Company Stock issued or distributed before a Public Offering
pursuant to this Plan.
 
(b) Limitations on Issuance or Transfer of Shares. No Company Stock shall be
issued or transferred in connection with any Grant hereunder unless and until
all legal requirements applicable to the issuance or transfer of such Company
Stock have been complied with to the satisfaction of the Board. The Board shall
have the right to condition any Grant made to any Grantee hereunder on such
Grantee’s undertaking in writing to comply with such restrictions on his or her
subsequent disposition of such shares of Company Stock as the Board shall deem
necessary or advisable, and certificates representing such shares may be
legended to reflect any such restrictions. Certificates representing shares of
Company Stock issued or transferred under the Plan will be subject to such
stop-transfer orders and other restrictions as may be required by applicable
laws, regulations and interpretations, including any requirement that a legend
be placed thereon.
 
(c) Lock-Up Period. If so requested by the Company or any representative of the
underwriters (the “Managing Underwriter”) in connection with any underwritten
offering of securities of the Company under the Securities Act of 1933, as
amended (the “Securities Act”), an Grantee (including any successors or assigns)
shall not sell or otherwise transfer any shares or other securities of the
Company during the 30-day period preceding and the 180-day period following the
effective date of a registration statement of the Company filed under the
Securities Act for such underwritten offering (or such shorter period as may be
requested by the Managing Underwriter and agreed to by the Company) (the “Market
Standoff Period”). The Company may impose stop-transfer instructions with
respect to securities subject to the foregoing restrictions until the end of
such Market Standoff Period.
 
13.
Cancellation and Rescission of Options or Restricted Stock

 
(a) Unless the Option Agreement specifies otherwise, the Board may cancel,
rescind, suspend, withhold or otherwise limit or restrict any unexpired, unpaid
or deferred Options or Restricted Stock at any time if the Grantee is not in
compliance with all applicable provisions of the Grant Instrument and the Plan,
or if the Grantee engages in any “Detrimental Activity.” For purposes of this
Section, “Detrimental Activity” shall include: (i) the rendering of services for
any organization or engaging directly or indirectly in any business which is or
becomes competitive with the Company, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company; (ii) the
disclosure to anyone outside the Company, or the use in other than the Company’s
business, without prior written authorization from the Company, of any
confidential information or material, in violation of the Company’s applicable
agreement with the Grantee or of the Company’s applicable policy regarding
confidential information and intellectual property; (iii) the failure or refusal
to disclose promptly and to assign to the Company, pursuant to the Company’s
applicable agreement with the Grantee or to the Company’s applicable policy
regarding confidential information and intellectual property, all right, title
and interest in any invention or idea, patentable or not, made or conceived by
the Grantee during employment by the Company, relating in any manner to the
actual or anticipated business, research or development work of the Company, or
the failure or refusal to do anything reasonably necessary to enable the Company
to secure a patent where appropriate in the United States and in other
countries; (iv) activity that results in termination of the Grantee’s employment
for cause; (v) a violation of any rules, policies, procedures or guidelines of
the Company, including (but not limited to) the Company’s business conduct
guidelines; (vi) any attempt (directly or indirectly) to induce any employee of
the Company to be employed or perform services elsewhere or any attempt
(directly or indirectly) to solicit the trade or business of any current or
prospective customer, supplier or partner of the Company; (vii) the Grantee’s
being convicted of, or entering a guilty plea with respect to, a crime, whether
or not connected with the Company; or (viii) any other conduct or act determined
to be injurious, detrimental or prejudicial to any interest of the Company.
 
10

--------------------------------------------------------------------------------


 
(b) Upon exercise, payment or delivery pursuant to a Grant, the Grantee shall
certify in a manner acceptable to the Company that he or she is in compliance
with the terms and conditions of the Plan. In the event an Grantee fails to
comply with the provisions of paragraphs (a)(i)-(viii) of this Section prior to,
or during the six months after, any exercise, payment or delivery pursuant to a
Grant, such exercise, payment or delivery may be rescinded within two years
thereafter. In the event of any such rescission, the Grantee shall pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery, in such manner and on such terms and
conditions as may be required, and the Company shall be entitled to set-off
against the amount of any such gain any amount owed to the Grantee by the
Company.
 
(c) The Board, in its sole discretion, may grant to an Grantee, in exchange for
the surrender and cancellation of a Grant previously granted to the Grantee, a
new Grant in the same or different form and containing such terms, including
without limitation a price that is higher or lower than any price provided in
the award so surrendered or cancelled.
 
14.
Amendment and Termination of the Plan

 
(a) Amendment. The Board may amend the Plan at any time; provided, however, that
the Board shall not amend the Plan without stockholder approval if such approval
is required in order to comply with the Code or applicable laws, or to comply
with applicable stock exchange requirements.
 
(b) Termination of Plan. No Incentive Stock Option may be granted more than ten
years from the Plan’s effective date. The Plan may be terminated by the Board at
any time.
 
(c) Termination and Amendment of Outstanding Grants. A termination or amendment
of the Plan that occurs after an Grant is made shall not materially impair the
rights of an Grantee unless the Grantee consents or unless the Board acts under
Section 20(b). The termination of the Plan shall not impair the power and
authority of the Board with respect to an outstanding Grant. Whether or not the
Plan has terminated, an outstanding Grant may be terminated or amended under
Section 20(b) or may be amended by agreement of the Company and the Grantee
consistent with the Plan.
 
11

--------------------------------------------------------------------------------


 
(d) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.
 
15.
Funding of the Plan

 
This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Options under this Plan. In no event shall interest be paid
or accrued on any Option, including unpaid installments of Grants.
 
16.
Rights of Participants

 
Nothing in this Plan shall entitle any Employee, Key Advisor, Non-Employee
Director or other person to any claim or right to be granted a Grant under this
Plan. Neither this Plan nor any action taken hereunder shall be construed as
giving any individual any rights to be retained by or in the employ of the
Company or any other employment rights.
 
17.
No Fractional Shares

 
No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Grant. The Board shall determine whether cash, other awards or
other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.
 
18.
Headings

 
Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.
 
19.
Effective Date of the Plan

 
(a) Effective Date. Subject to approval by the Company’s stockholders, the Plan
shall be effective on August __, 2007.
 
20.
Miscellaneous

 
(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the Board to
make Grants under this Plan in connection with the acquisition, by purchase,
lease, merger, consolidation or otherwise, of the business or assets of any
corporation, firm or association, including Grants to employees thereof who
become Employees of the Company, or for other proper corporate purposes, or (ii)
limit the right of the Company to grant stock options or make other awards
outside of this Plan. Without limiting the foregoing, the Board may make an
Option to an employee of another corporation who becomes an Employee by reason
of a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company or any of its subsidiaries
in substitution for a stock option or stock awards grant made by such
corporation. The terms and conditions of the substitute Grants may vary from the
terms and conditions required by the Plan and from those of the substituted
stock incentives. The Board shall prescribe the provisions of the substitute
grants.
 
12

--------------------------------------------------------------------------------


 
(b) Compliance with Law. The Plan, the exercise of Grants and the obligations of
the Company to issue or transfer shares of Company Stock under Grants shall be
subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. With respect to persons subject to Section
16 of the Exchange Act, it is the intent of the Company that all transactions
under the Plan comply with all applicable provisions of Rule 16b3 or its
successors under the Exchange Act. In addition, it is the intent of the Company
that the Plan and applicable Grants under the Plan comply with the applicable
provisions of Sections 162(m), 409A and 422 of the Code. To the extent that any
legal requirement of Section 16 of the Exchange Act or Section 162(m) or 422 of
the Code as set forth in the Plan ceases to be required under Section 16 of the
Exchange Act or Section 162(m) or 422 of the Code, that Plan provision shall
cease to apply. The Board may revoke any Grant if it is contrary to law or
modify an Grant to bring it into compliance with any valid and mandatory
government regulation. The Board may also adopt rules regarding the withholding
of taxes on payments to Grantees. The Board may, in its sole discretion, agree
to limit its authority under this Section.
 
(c) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the State of Florida, without
giving effect to the conflict of laws provisions thereof. Any Grant Instruments
issued under the Plan shall be governed and construed by and determined in
accordance with governing law provision thereof, without giving effect to the
conflict of laws provisions thereof.
 
13

--------------------------------------------------------------------------------


 